     Case 2:17-cv-01501-RFB-BNW Document 92 Filed 12/02/20 Page 1 of 2



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5

 6    OSCAR PEREZ-MARQUEZ,                              Case No. 2:17-cv-01501-RFB-BNW
 7                       Petitioner,                    ORDER
 8           v.
 9    JO GENTRY, et al.,
10                       Respondents.
11

12          This is a habeas corpus action under 28 U.S.C. § 2254. The court granted leave for prior

13   counsel for petitioner, David Neidert, to withdraw, and the court stayed the action while substitute

14   counsel was located. The court has located and appointed new counsel, Jamie Resch. The court

15   thus will reopen the action.

16          Respondents' motion to dismiss (ECF No. 81) is pending. Prior counsel did not file a

17   response to the motion before the court allowed him to withdraw. The court will give current

18   counsel time to become familiar with the case. Petitioner then will need to do one of two things.

19   First, petitioner can stand on the current second amended petition (ECF No. 68) and file a response

20   to the motion to dismiss. Second, petitioner can file a motion for leave to file a third amended

21   petition. Petitioner will need to attach a copy of the proposed third amended petition to the motion.

22   LR 15-1(a). If the court grants the motion for leave to amend, then the court will deny the motion

23   to dismiss (ECF No. 81) without prejudice. Respondents then can either file a new motion to

24   dismiss or an answer to the third amended petition.

25          Based upon the number of exhibits filed, the court foresees the possibility that petitioner

26   might ask for additional time. If petitioner does ask for additional time, then he should, to the best

27   of his knowledge, inform the court in that motion which of the two choices he intends to take.

28
                                                        1
     Case 2:17-cv-01501-RFB-BNW Document 92 Filed 12/02/20 Page 2 of 2



 1           IT THEREFORE IS ORDERED that the clerk of the court reopen this action and lift the
 2   stay.
 3           IT FURTHER IS ORDERED that petitioner will have 60 days from the date of entry of this
 4   order to do one of the following: (1) stand on the current second amended petition (ECF No. 68)
 5   and file a response to the motion to dismiss (ECF No. 81); or (2) file a motion for leave to file a
 6   third amended petition, with a proposed third amended petition attached to the motion.
 7           DATED: December 2, 2020.
 8                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
 9                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
